Citation Nr: 1718273	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-12 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a right chronic shin split.

2.  Entitlement to an increased rating in excess of 10 percent for a left chronic shin splint.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corp from May 1988 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to a service connection for an ankle disability as secondary to service connected bilateral shin disabilities has been raised by the record in a March 16, 2010 Notice of Disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development on the Veteran's bilateral shin splints.  The VA examination provided to the Veteran April 12, 2016 in insufficient for rating purposes.  The Veteran's shin splint disability is rated by analogy to 38 C.F.R. §4.71a (Diagnostic Code) 5262.  The record indicates that the Veteran may be better served by different rating criteria.  However, the record does not contain sufficient evidence to determine whether another rating code may be more applicable.  The Board notes that the VA examiner noted ongoing pain in calves, aching anterior tibia, and pain on weight bearing.  He also noted that the Veteran's shin splints impact his knee as it causes pain and lack of endurance and disturbance of locomotion.  Moreover, the VA examiner did not address nor does the record contain sufficient evidence on the nature of the Veteran's shin brace, and the Board notes that 38 C.F.R. §4.71a (Diagnostic Code) 5262 includes a rating for "Tibia and fibula, impairment of: Nonunion of, with loose motion requiring brace."  In terms of loose motion requiring brace, the examiner noted that the Veteran has ongoing pain in both calves, aching anterior tibia, pain on weight bearing, and disturbance of locomotion, however, he does not indicate whether these symptoms are analogous to nonunion of, tibia and fibular with loose motion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Outstanding VA Treatment Records

Upon review, there is evidence of outstanding VA treatment records.  The Veteran wrote in his May 2009 claim for an increased rating for bilateral shin splints that he had received treatment at the "EV VAOPC."  The record indicates that the Veteran was referring to the Evansville, Indiana Health Care Center whose parent facility is the Marion, Illinois VA Medical Center (VAMC) However, upon review, appropriate action has yet to be taken to ensure that all these relevant VA treatment records have been obtained.  The VA treatment records collected thus far include July 2009 to October 2009 VA treatment records from the Marion, Illinois VAMC, VA treatment records from October 2009 to January 2011 from both the Marion, Illinois VAMC and the Evansville, Indiana Health Care Center, and April 2011 to April 2016 from both the Marion, Illinois and the Indianapolis, Indiana VAMC.  Thus, as the claim is remanded for the reasons listed above, the Board finds that outstanding VA treatment records from May 2008 to July 2009 and from January 2011 to April 2011 from both the Marion, Illinois VAMC and the Indiana, Indianapolis VAMC.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from the Marion, Illinois VAMC and Indianapolis, Indiana VAMC and all associated outpatient center and clinics to include the Evansville, Indiana Health Care Center.  In particular, the AOJ should retrieve VA treatment records from records from May 2008 to July 2009, from January 2011 to April 2011 and from April 2016 to present should be collected.  Any archived records should be retrieved from storage.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  Schedule the Veteran for an appropriate VA examination(s) with an appropriate VA examiner(s) to evaluate his shin splints.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All studies, tests, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.

a. The VA examiner is asked to comment on the nature of the Veteran's leg braces for his shin and if this is analogues to the severity to one a Tibia and fibula, impairment of:  

Nonunion of, with loose motion, requiring.  If not the Veteran should explain why.

b. The VA examiner should also upon review of the Veteran's complaints of symptoms and a physical examination determine whether the Veteran's Tibia and fibula impairment is analogous to a malunion with:

(i)  Marked knee or ankle disability, and why or why not

(ii)  Moderate knee or ankle disability, and why or why not

(iii)  Slight knee or ankle disability, and why or why not.

c. Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





